Citation Nr: 0607224	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, that 
denied service connection for an acquired psychiatric 
disability (depression with mental anxiety attacks, speech 
defects, and fatigue syndrome; and depressive disorder with 
fatigue syndrome).  The Board remanded the case in June 2004 
and July 2005.  In September 2005, the veteran testified 
before the Board at a hearing held at the RO in St. 
Petersburg, Florida.

In November 2004, the veteran filed a claim for an increased 
rating for a left wrist disability (left median nerve 
entrapment) (now rated 10 percent disabling).  It does not 
appear that the RO has adjudicated this issue.  Therefore, 
the Board refers this claim to the RO for action in the first 
instance, as appropriate.


FINDINGS OF FACT

1.  VA has provided all notices and assistance owed to the 
veteran and has obtained all evidence necessary for 
adjudication of the claim.

2.  The veteran's current psychiatric disorders, primarily 
major depression and anxiety, were manifested several years 
after service and are not related to his active service or to 
any aspect thereof.

3.  The record clearly and unmistakably shows that the 
veteran also had symptoms such as depression prior to his 
entry into active service and that any such pre-existing 
symptoms were not aggravated during his active service.


CONCLUSION OF LAW

An acquired psychiatric disability, including depression, was 
not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005); Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003); 69 
Fed. Reg. 25178 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As noted above, in a December 2003 order, the Court granted a 
joint motion for remand; that joint motion was predicated on 
the need for VA to notify the appellant as to what evidence 
she needed to present to support her claim for DIC benefits 
under 38 U.S.C.A. § 1151.

Here, the RO sent correspondence in January 2002, April 2002, 
July 2004, December 2004, and April 2005; rating decisions in 
June 2000, August 2000, and October 2002; a statement of the 
case in March 2003; and a supplemental statement of the case 
in March 2005.  The Board also sent decisions in June 2004 
and July 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  VA has satisfied its 
duty to notify the appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also attempted 
to examine the veteran on several occasions, but he has 
failed to report for scheduled and rescheduled examinations.  
Notably, several VA medical records reflect that the veteran 
has a frequent history of cancellations.  In the July 2004, 
December 2004, and April 2005 letters, VA specifically 
informed the veteran of the consequences of his failure to 
report for a VA examination.  VA has undertaken all 
reasonable efforts to provide additional psychiatric 
examinations, but the veteran has not been cooperative.  The 
appellant cannot wait passively for assistance, but has a 
corresponding obligation to report for scheduled 
examinations.  38 C.F.R. § 3.655 (2005); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Nevertheless, VA did examine 
the veteran on several earlier occasions.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board now turns to the merits of the claim.

The veteran contends that his current psychiatric disorder, 
including depression, is due to his active service.  He has 
testified that he experienced various stressors during 
service, primarily marital in nature, and that he exhibited 
psychiatric symptoms including depression and anxiety during 
his active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Specific chronic diseases may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year after separation from service.  38 
U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2005); see 38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 
3.309(a) (2005) (listing applicable chronic diseases).  The 
veteran does not seek service connection for a disease 
specified under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the service medical records show that the 
veteran was seen for a mild situational reaction in January 
1974 after reporting being nervous when reporting to 
officers.  On mental health evaluation in June 1984 after an 
incident involving the veteran's then-wife and disrespect to 
a squadron first sergeant, the diagnosis was continuous 
alcohol abuse.  The examining clinical psychologist noted 
that the veteran was impulsive, overly sensitive, and 
sometimes immature and that he showed some signs of mild 
depression.  However, depression was not listed as a 
diagnosis.  Moreover, even though he complained of being very 
tired and always depressed several months later in April 
1984, the only observation was for a negative attitude, and 
the assessment was only fatigability.  He was also seen for 
stuttering problems, and an October 1986 progress note 
mentioned the possibility of depression secondary to speech 
difficulties.  This was the last mention of any depression 
during the veteran's active service.

Thereafter during active service, the veteran was seen at a 
mental health clinic, but his mental status examination was 
within normal limits; the examiner deferred an assessment in 
December 1987.  In August 1988, he was diagnosed with marital 
problems and alcohol abuse that was in remission.  In March 
1992, he was treated for alcohol abuse, severe marital 
problem, and life circumstance related to a bankruptcy; the 
examiner noted angry mood, defensiveness, some paranoid 
mentation, and distrust; however, there was no mention of any 
depression or anxiety.  Other progress notes indicate that 
the veteran was diagnosed with alcohol abuse, including as 
late as May 1992.  

None of the veteran's periodic examination reports indicates 
that he had any psychiatric abnormalities or depression, 
including a 1990 examination report.

This service medical history does not support a conclusion 
that the veteran developed a diagnosis of depression or any 
other psychiatric disorder during his active service.  The 
post-service medical evidence also supports this conclusion 
and even attributes the current psychiatric problems to non-
service-related matters.

The first reported post-service psychiatric symptoms were 
several years after service, in 1995 and 1996 on VA treatment 
for anxiety, depression, and chronic fatigue.  He has also 
been diagnosed with depression, anxiety, mood disorder, 
cognitive disorder with possible borderline intellectual 
function, and personality disorder in VA medical records from 
the late 1990s to the present.  A June 2001 Social Security 
Administration (SSA) decision also noted that he was disabled 
for SSA purposes due to various conditions, including spinal 
disorders and depression.  

Importantly, the veteran has been examined several times, and 
the reports are not favorable to his claim.  

For instance, in an October 1999 report, a non-VA 
psychologist, Linda Appenfeldt, Ph.D., described the 
veteran's psychiatric history, which reportedly went as far 
back as only 1996.  Also, the Board notes that the 
psychiatrist Dr Appenfeldt referred to actually did not even 
treat the veteran for major depression and anxiety until 
1998.   

In addition, a December 1999 progress note remarked that the 
veteran presented with complaints of "nerves" because of 
financial preoccupation.  The veteran reported that the most 
stressful event from his active service had been being in 
formation during an inspection and feeling shaky, which 
differs significantly from his testimony at a hearing before 
the Board, in which he emphasized numerous other events, 
primarily related to his marital situation and to his in-
service aircraft maintenance technician duties.

An April 2000 consultation report prepared in connection with 
the SSA disability award diagnosed adjustment disorder with 
mixed emotional features and alcohol abuse in remission.  The 
consulting doctor commented that the veteran's depression and 
anxiety complaints had generally been within the context of 
medical illness, physical pain, and vocational disruption.  
Significantly, the doctor did not note any psychiatric 
problems arising from or related to the veteran's active 
service.  

Also, when the veteran was admitted to a VA hospital in July 
2000 after a suicide attempt, the discharge summary indicated 
that the veteran's recent stressors had been the loss of his 
job, his inability to keep a job due to chronic back 
problems, and the lack of a source of income.  

On rehospitalization in August 2000 after moving to Maine, 
the veteran was again described as despondent because he 
could not hold a job.  On psychiatric consultation in August 
2000, the diagnoses were depressive disorder, social phobia, 
alcohol dependence in full remission based on the veteran's 
report, avoidant personality traits, and borderline 
intellectual functioning.  Upon review of an exhaustive 
history of the veteran, a VA psychiatrist remarked that the 
veteran had developed separation anxiety, stuttering, and 
depression during his childhood and that he had continued to 
have problems with anxiety, social phobia, and stuttering in 
service.  The psychiatrist also noted that the veteran had 
had some treatment for problems in service and that he had 
developed an alcohol dependence problem.  

Subsequent VA outpatient mental health clinic records from 
October 2000 also recounted the veteran's account of his 
childhood family situation and his statement that he had 
"been depressed as long as he can remember."   

On VA neuropsychological consultation in October 2001, the 
diagnoses were cognitive disorder and major depressive 
disorder, with psychosocial stressors such as inadequate 
social support and the deaths of loved ones.  The consulting 
psychologist focused on problems during the veteran's 
childhood, including familial and social disruptions and 
their attendant emotional impact.  

Most probative of all are the two VA examinations that have 
specifically addressed the etiology of the veteran's 
psychiatric disorder.  On VA mental disorders examination in 
May 2000, the examiner extensively reviewed the veteran's in-
service history.  The diagnosis was depressive disorder, but 
the examiner specifically stated that that the veteran was 
"suffering with some type of depression that has been going 
apparently only worse [sic.] for a few years, which 
apparently was not related to his time in the service, and 
now seems to be more pronounced because of difficulties 
making a living, lack of jobs, etc."  (Emphasis added.)

Furthermore, on VA mental disorders examination in September 
2002, the examiner diagnosed depressive disorder, but he 
commented that that it did "not appear at least as likely as 
not that this depression had its onset in the military 
service."  

The Board also finds significant an October 2000 letter from 
the veteran, in which the veteran remarked that he had been 
depressed prior to injuring his back in July 1999 and being 
depressed because of losing certain belongings.  However, he 
did not mention having had any depression during or as a 
result of his active service.

The evidence shows that the veteran's current psychiatric 
diagnoses are due to non-service-related events, such as 
post-service injury, job problems, and financial problems.  
Indeed, two VA examiners specifically rejected the 
possibility of a relationship between the veteran's current 
depression and his active service.  

Furthermore, to any extent that the veteran may have had 
depression or a psychiatric disorder prior to service, there 
is no competent evidence that it was aggravated during his 
active service.  

A veteran is generally presumed to have entered service in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service.  38 U.S.C.A. § 1111 (West 2002).  
However, the presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25178 (2004).  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  And the United States Court of Appeals 
for Veterans Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
However, since Miller, a higher court has concluded that 
"[n]othing in [Miller] suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).  The determination of whether 
there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be 
based upon "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (VA bears burden of proof to rebut 
presumption of soundness). 

In this case, several post-service psychiatric and 
psychological evaluations have concluded in no uncertain 
terms that the veteran's depression and psychiatric problems 
arose during his childhood.  The psychiatrists and 
psychologists have relied on extensive histories of the 
veteran, including his family history, social history, 
medical history, psychiatric history, and military history.  
Taken together, the evidence clearly and unmistakably 
demonstrate that any psychiatric symptoms that the veteran 
may have also exhibited during service existed prior to 
service.   

Moreover, there is no evidence in any of the veteran's 
extensive service medical records that any possibly pre-
existing depression or psychiatric disorder was aggravated 
during the veteran's active service.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  A "lasting worsening of the condition" is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Including in testimony and in connection with 
neuropsychological evaluation during VA hospitalization in 
2000, the veteran has maintained that he sought discharge 
from service because he felt that his symptoms had increased.  
But as noted above, the service medical records document only 
very minimal reports of some mild depression early on in 
service, but no diagnosis of any psychiatric disorder (other 
than marital problems and alcohol abuse).  Indeed, during his 
lengthy active service extending for 18 years, there is very 
rare mention of any depression or anxiety.  And certainly, 
the veteran was not diagnosed with any acquired psychiatric 
disorder by separation from service.  Therefore, the evidence 
would clearly and unmistakably show that there was no 
aggravation during service of any pre-service disorder.

In sum, the credible evidence demonstrates that the veteran 
did not incur or aggravate an acquired psychiatric disorder, 
including depression, during his active service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the- doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including depression,  is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


